COURT OF APPEALS OF VIRGINIA


Present: Judges Fitzpatrick, Overton and Senior Judge Hodges
Argued at Salem, Virginia


CITY OF ROANOKE
                                          MEMORANDUM OPINION * BY
v.         Record No. 2643-95-3          JUDGE NELSON T. OVERTON
                                              JULY 2, 1996
RONALD F. RENICK


         FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

           Steven J. Talevi, Assistant City Attorney
           (Wilburn C. Dibling, Jr., City Attorney, on
           briefs), for appellant.
           Mary L. Poletti (Brumberg, Mackey & Wall,
           P.L.C., on brief), for appellee.


     The Workers' Compensation Commission awarded benefits to the

claimant, Ronald F. Renick, for his condition of esophageal

motility disorder resulting from extreme stress in his

employment.   Renick's employer appeals, challenging both the

classification of his condition as an occupational disease and

the causal link to his employment.

     The parties are fully conversant with the record to this

case, and a recitation of the facts is unnecessary to this

memorandum opinion.

     Renick's condition was established as a disease.     All

medical records as well as the medical literature demonstrate

that the treating doctors as well as the medical community

believe this to be a disease.     This classification is a medical
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
issue to be decided by the trier of fact based on evidence at the

hearing.     Knott v. Blue Bell, Inc., 7 Va. App. 335, 338, 373
S.E.2d 481, 483 (1988).

     Renick's employment caused the stress that triggered his

condition.    No other source of stress was noted or argued by

either doctors or counsel.    The treating specialists ruled out

other causes and came to the conclusion that stress caused his

condition.    "[A] determination of causation is a factual

finding."     Ingersoll-Rand Co. v. Musick, 7 Va. App. 684, 688, 376
S.E.2d 814, 817 (1989).

     We find that credible evidence supports the commission's

findings, and we will not disturb them on appeal.      The decision

of the commission is affirmed.

                                           Affirmed.




                                 - 2 -